      Case 3:20-cv-00349-KGB-PSH Document 6 Filed 11/16/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

CLIFFORD LEE PIPES III                                                     PLAINTIFF
ADC #144242

v.                           No: 3:20-cv-00349 KGB-PSH


SUSAN COX                                                                DEFENDANT

                                        ORDER

      Having reviewed Plaintiff Clifford Lee Pipes III’s amended complaint (Doc.

No. 4) for screening purposes,1 it appears that service is appropriate with respect to

Pipes’ claims against defendant Susan Cox. The Clerk of the Court shall prepare a

summons for the defendant, and the United States Marshal is hereby directed to serve

a copy of the amended complaint (Doc. No. 4), exhibits (Doc. No. 5), and summons

on the defendant without prepayment of fees and costs or security therefor. Service

should be attempted through the Poinsett County Sheriff’s Office.2

      IT IS SO ORDERED this 16th day of November, 2020.


                                         UNITED STATES MAGISTRATE JUDGE

      1
        The Prison Litigation Reform Act (PLRA) requires federal courts to screen
prisoner complaints seeking relief against a governmental entity, officer, or employee.
28 U.S.C. § 1915A(a).
      2
        If the defendant is no longer a County employees, the individual responding to
service must file a SEALED statement providing the unserved defendant’s last known
private mailing address.
